42 A.3d 1001 (2012)
Elvira A. DORSEY, An Individual and as Administratrix of the Estate of Andre Leonti, Deceased, Respondent,
v.
Donald D. REDMAN, The Fayette County Register of Wills, and Western Surety Company, Petitioners.
No. 287 WAL 2011
Supreme Court of Pennsylvania.
April 25, 2012.

ORDER
PER CURIAM.
AND NOW, this 25th day of April, 2012, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
a. Whether, under the Political Subdivision Tort Claims Act, 42 Pa.C.S.A. §§ 8541-8664, the Register of Wills is immune from suit under Section 3172 of the Probate, Estates and Fiduciaries Code, 20 Pa.C.S.A. § 3172?
b. Whether, in assessing the applicability of official immunity under 42 Pa. *1002 C.S.A. § 8546, the issue of whether the official's conduct giving rise to the claim was authorized or required by law, or whether the official, in good faith, reasonably believed his conduct was authorized or required by law, is a genuine issue of material fact for a fact-finder to determine, or a legal issue to be decided by the trial court?
With regard to your discussion of issue (a), address whether the Commonwealth Court correctly interpreted Meyer v. Community College of Beaver County, 606 Pa. 539, 2 A.3d 499 (2010) and Antonis v. Liberati, 821 A.2d 666 (Pa.Cmwlth.2003).